EXHIBIT 10.1

SUMMARY OF TIVO INC. FISCAL YEAR 2010

BONUS PLAN FOR EXECUTIVE OFFICERS.

Purpose:

The terms of the TiVo Inc. (the “Company”) Fiscal Year 2010 Bonus Plan for
Executive Officers (the “Plan”) have been established to reward the Company’s
executive officers for assisting the Company in achieving its operational goals
through exemplary performance. Under the Plan, bonuses will be based on the
achievement of specified corporate and departmental goals at end of fiscal year
2010, as determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) and/or the Board of Directors (the “Board”).

Determination of Fiscal Year 2010 Bonuses:

Company executive officers will be eligible to receive targeted amounts of cash
under the Plan. The amount of actual bonuses of cash will be based primarily on
the achievement of objective Company performance goals and objective
departmental performance goals and may be higher or lower than targeted amounts
according to a pre-determined formula that will be applied by the Compensation
Committee and the Board. Target cash bonuses for executive officers under the
Plan for fiscal year 2010 will be 50% of the executive officers’ base salaries,
other than the Company’s Chief Executive Officer, whose target is 80% of his
base annual salary. For all executive officers (excluding our Chief Executive
Officer, whose bonus will be based one hundred percent (100%) on corporate and
other broad performance measures), actual cash bonuses will be based on thirty
percent (30%) corporate performance and seventy percent (70%) departmental
performance. All executive officers will also be eligible for an additional ten
percent (10%) discretionary bonus based on the Compensation Committee or Board’s
year end discretionary assessment of overall corporate performance, without
regard to specific pre-determined targets relating to any specific business of
the Company. Additionally, certain executives are eligible for an additional
targeted bonus amount for achievement of certain key divisional goals. For all
executive officers, the Company performance component of bonuses will be based
on meeting certain goals with respect to the Company’s financial performance
including growth in service and technology revenues, Adjusted EBITDA*
performance and an end of fiscal year 2010 cash goal. In addition to those
financial measures, our Chief Executive Officer’s bonus will also be based on
meeting various objective Company performance goals relating to various
corporate transactions, as well as the Board’s discretionary assessment of the
Company’s overall strategic performance in the Company’s advertising, audience
research and measurement and content businesses without regard to specific
pre-determined targets in those areas. Other than with respect to our Chief
Executive Officer, our executive officers’ bonuses will also be based on
departmental performance goals (such as product innovation, achievement of
milestone delivery dates, and product deployment and distribution goals) as
determined by the Compensation Committee and/or the Board.

The Board and the Compensation Committee reserve the right to modify these
goals, amounts and criteria at any time.

 

* “Adjusted EBITDA” is defined as income before interest expense, provision for
income taxes and depreciation, amortization, and stock-based compensation
expense.